Citation Nr: 1217968	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymia.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1965 to June 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran initially requested a Travel Board hearing before a Veterans Law Judge; however, at the scheduled time of the hearing, he failed to report.  As no good cause was shown for the absence, the request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case has been before the Board on a previous occasion, and was remanded in June 2011 for further evidentiary development.  The Board noted that there had been a liberalization in the law with regard to regulatory changes surrounding the criteria for entitlement to service connection for PTSD, and in light of jurisprudential precedent of the U.S. Court of Appeals of Veterans Claims (Court), which requires the Board to consider all psychiatric symptoms and diagnoses when adjudicating a claim for a psychiatric disorder, the issue on appeal was re-categorized.  38 C.F.R. § 3.304(f) (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In reviewing the treatment history, the Board noted that the Veteran had been diagnosed as having PTSD by a social worker in September 2007.  The Veteran had reported feeling "very scared" as a result of being in an area in Vietnam which was subject to mortar attacks.  As this involved feeling fear as a result of hostile or enemy action, the claim was remanded to determine if current PTSD was present, and if so, if such a disorder was causally related to the fear of hostile activity during Vietnam.  The Veteran served as an aircraft mechanic with the Air Force, and his service personnel records establish that he served on an Air Base in Vietnam and was awarded the Vietnam Service Medal.  

A VA psychological examination report, dated in August 2011, determined that the Veteran did not currently meet the criteria for PTSD.  There were symptoms of the disorder present; however, a diagnosis of dysthymia was entered as the sole chronic psychiatric disorder.  Further development is necessary with respect to this diagnosis, as there is some confusion in the opinion regarding the etiology of this condition.  

Indeed, the 2011 VA examination report discusses dysthymia as being responsible for the psychiatric symptoms present currently and over the last several years.  The Veteran has expressed that he feels anxiety sometimes while trying to sleep, and that he will have these symptoms if he hears a siren in the middle of the night.  The Veteran was noted to have an exaggerated startle response as due to this anxiety, and stated that in the years proximate to his return from Vietnam, he would hide under a table upon hearing a loud noise.  The examiner did state that the service in Vietnam did include a psychological or physiological state of fear, and thus the evidence does support some psychiatric abnormality in service (even if such an abnormality is not enough to warrant a diagnosis of PTSD).  Moreover, the examiner noted that the Veteran experienced bouts of "decreased functioning and reduced quality of life during the first few years after serving in the Vietnam combat zone."  The examiner went on to state that these symptoms "appeared with little frequency, intensity, or duration thereafter."  It would thus appear that any symptoms experienced today are mild; however, there is suggestion in this assessment that, at least in part, the Veteran's current psychiatric disorder may be related to service.  This is furthered by the Veteran's own statements during the examination.  Specifically, the Veteran stated that he worried if his Vietnam experiences would hurt his chance for further employment when his bank was closing, and he seemed to describe re-living anxieties from service in the three years prior to the examination when he had a health scare.  

Essentially, the Board is satisfied with the 2011 VA examiner's report with regard to the Veteran not experiencing PTSD.  The examiner's rationale is well-constructed and discusses that while some symptoms are present, the more accurate diagnosis is dysthymia.  As there is some confusion, however, as to if dysthymia is a more recent problem related wholly to non-service factors, or, alternatively, is at least as likely as not, in whole or in part, a product of the Veteran's Air Force experiences in Vietnam, the claim should be sent back to the author of the 2011 opinion for a clarifying addendum opinion.  Specifically, the examiner should state whether it is at least as likely as not that current dysthymia had causal origins in active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  

2.  Return the claims file to the examiner who conducted the August 2011 VA examination.  Upon receipt, the examiner is asked to review the information in the claims file, and with regard to his diagnosis of dysthymia proffered in August 2011, to opine as to if it is at least as likely as not (50 percent probability or greater) that this condition was, in whole or in part, caused by any incident or activity in active service, to include the Veteran's fear and anxiety surrounding his exposure to enemy mortar attacks in Vietnam.  A rationale should accompany any conclusions reached in the narrative portion of the addendum report.  Speculative or conclusory opinions are unhelpful and will require an additional remand.  

3.  After any additional indicated development, re-adjudicate the issue on appeal.  Should the claim be denied, issue an appropriate supplemental statement of the case to the Veteran and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


